Order filed March 25, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00755-CV
                                   ____________

                     DONOVAN MITTELSTED, Appellant

                                         V.

 DENISE MCCLURE MERIWETHER AND DARLA MCCLURE SANDS,
                      Appellees


                On Appeal from the County Court at Law No. 3
                           Brazoria County, Texas
                      Trial Court Cause No. PR39333

                                     ORDER

      Before this court is an emergency motion filed by appellant to stay trial court
proceedings in order to protect funds on deposit with the trial court’s registry. The
motion states, in relevant part, that appellant intended those funds to be held as a
deposit in lieu of a supersedeas bond, and unless trial court proceedings are stayed,
the deposited funds will be released to another party while this appeal is pending.1

       The court finds a temporary stay is warranted while appellant’s emergency
motion is considered. Accordingly, proceedings associated with this case in the trial
court are hereby STAYED, including actions to release funds appellant deposited
with the trial court’s registry. Appellees are directed to file a response to appellant’s
emergency motion within 7 days of the date of this order.

                                            PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




1
  Appellant has contemporaneously filed another motion, titled as a motion to review denial of
request for supersedeas bond, seeking a substantive review of the trial court’s actions regarding
those funds.

                                               2